Citation Nr: 1758783	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence (NME) was submitted to reopen the cervical spine disability claim and, if so, whether service connection is warranted, to include as secondary to service-connected arthritis and internal fixation with history of AC separation of left shoulder (left shoulder disability).

2.  Whether NME was submitted to reopen the left arm peripheral neuropathy claim and, if so, whether service connection is warranted, to include as secondary to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from April 1967 to April 1970.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The previously adjudicated disability of degenerative disc disease (DDD) of the cervical spine (claimed as restricted neck motion) has been broadened to a cervical spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for stomach problems, to include as secondary to medications taken for service-connected left shoulder disability, was raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: (1) entitlement to service connection for a cervical spine disability; and (2) entitlement to service connection for left arm peripheral neuropathy.



FINDING OF FACT

Entitlement to service connection for a cervical spine disability (previously DDD of the cervical spine) and left arm peripheral neuropathy were denied in a June 2006 rating decision that became final; new and material evidence (NME) was since received for both claims.  


CONCLUSION OF LAW

NME was received to reopen the cervical spine disability and left arm peripheral neuropathy claims.  See 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for a cervical spine disability (previously DDD of the cervical spine) and left arm peripheral neuropathy were denied in a June 2006 rating decision on the basis of no etiological relationship to service; that decision became final.  Since that decision, the record was augmented with various treatment records and lay statements.  This evidence is new, in that it is not cumulative or redundant of that previously of record, and material, in that it is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.  As such, reopening is warranted.


ORDER

Reopening of the cervical spine disability claim is granted.

Reopening of the left arm peripheral neuropathy claim is granted.



REMAND

The Veteran generally contends that his cervical spine disability and left arm peripheral neuropathy are etiologically related to service, including an in-service left shoulder injury and/or service-connected disabilities.  As the assessments of pertinent diagnoses, their attributable manifestations, and their etiologies fluctuate throughout the longitudinal treatment record, the Board requires clarification.   

Accordingly, the case is REMANDED for the following action:

1.  As the assessments of pertinent diagnoses, their attributable manifestations, and their etiologies fluctuate throughout the longitudinal treatment record, the Board requires clarification regarding: 

(i)  all pertinent cervical spine diagnoses and attributable manifestations;  

(ii)  whether any of the cervical spine diagnoses was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by service, including the in-service left shoulder injury; 

(iii)  whether any of the cervical spine diagnoses was proximately due to or the result of a service-connected disability;

(iv)  all pertinent left arm diagnoses and attributable manifestations; 

(v)  whether any of the left arm diagnoses was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by service, including the in-service left shoulder injury; 
(vi)  whether any of the left arm diagnoses was proximately due to or the result of a service-connected disability; and

(vii)  whether the headache and fibromyalgia diagnoses are separate from or intertwined with the cervical spine and left arm diagnoses.

The examiner should consider all the evidence of record, to inckude all private treatment records, SSA records and all VA clinic and VA examinations reports, spanning from 1993 through 2017.   

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested information.

2.  Readjudicate the appeals, including whether separate compensable evaluations are warranted.  The Board notes the November 2017 rating decision denying entitlement to service connection for migraines and fibromyalgia.  

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


